DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Double Patenting
3.	Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/823,286. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/823,286 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Allowable Subject Matter
4.	Claims would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is US Pub. 2019/0182407 related to a fluid-optical encryption system and a method thereof. The fluid-optical encryption system uses a fluid surface that changes topology over time to modulate the wave front of an electromagnetic signal in an encryption, decryption, authentication or other communication system. The electromagnetic signal can be pulsed or continuous, coherent or non-coherent, and can be optical or in another wavelength range such as micrometer or infrared. The information carrying signal is either transmitted through the fluid system or reflected off the surface of the fluid system. The fluid system time dependent change can be induced by mechanical vibration in the fluid container, distorting the fluid container, acoustic waves through the fluid, or by surface tension changes at the boundary of the fluid cause by electrowetting or electrostatic effects. The fluid surface can exhibit patterns that oscillate or change periodically, or change in a chaotic manner; and 
US Pat. 5,732,138 – related to generating a pseudo-random numbers Initially, the state of a chaotic system is digitized to form a binary string. This binary string is then hashed to produce a second binary string. It is this second binary string which is used to seed a pseudo-random number generator. The output from the pseudo-random number generator may be used in forming a password or cryptographic key for use in a security system. 
. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182